ORDER
PER CURIAM.
Melda Dolan (“Mother”) appeals from a judgment modifying child custody, modifying child support, and awarding attorney fees and Guardian ad Litem (“GAL”) fees to James Dolan (“Father”). Mother argues the trial court (1) abused its discretion in awarding attorney and GAL fees to Father, and (2) in refusing to allow Mother to call the parties’ minor child (“Child”) as a witness; (3) erred in its handling of expert testimony; (4) abused its discretion and committed plain error in receiving the GAL’s recommendation without testimony or cross-examination and after the cause was submitted, and (5) in modifying physical custody of Child.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).